The following opinion was delivered by
Chief Justice Savage.
This is a short and simple case» addressing itself to the common sense and common justice of the plainest man, and seems to require no legal learning to decide it. The deed from the testator to the complainant when executed was a fraud upon the elective franchise; it conveyed no estate, for it was never delivered by the grantor. It was not considered by him as a compensation for services, for he spoke of it as a gift, and at the same time admitted he owed the complainant $500. There can be no dispute that at the death of Rowland Hall the estate honestly owed Perkins $500. How has this acknowledged debt of $500 been paid ? I answer by compelling or persuading this simple and ignorant young man to receive the 40 acres of rocks in compensation for his services. The land is estimated by some of the witnesses at $4, and by others at eight or nine dollars; a fair medium is $6. We may therefore consider the land worth $6 per acre, amounting to $240, which these uncles gave their nephew instead of $500 and about two years interest.
It is said that inadequacy alone is no evidence of fraud. It has indeed been so decided ; but inadequacy does not here stand alone. The contracting parties and their capacities should also be considered: on the one side, a simple uneducated boy, who knew only how to work on a farm; on the other, a man who had been a justice of the peace, and therefore may be presumed .to have some knowledge' of law. He was *630no. longer a justice, but his practice was that of advocating causes before justices, and probably he was not unacquainted with the tricks and quibbles which too often disgrace inferior tribunals, and bring a reproach upon that branch of our jurisprudence. The inadequacy then consists, 1. In conveying 40 acres of mountain rocks, worth $240, in satisfaction of a debt of aboqt $565, much less than half; 2. One of the contracting parties arrived at mature age, perfectly acquainted with the value of property, and from his very “vocation,” in the habit of taking every advantage which the law would permit; the other an ignorant, simple, unsuspecting boy, unacquainted with property and with the arts and intrigues which too often attend more advanced age ; 3. On the one side the uncle, and the other the nephew. The grandfather had hitherto been the guardian and guide of the complainant ; and after his decease, to whom could this ignorant youth more naturally look for advice and protection than to his mother’s brother, the executor of his grandfather’s will, as one every way capable of advising him ? The result, however, shews that there was some reason in the ancient law which refused to relations, who might inherit from minors,' the guardianship of their persons, because it was, as Lord Coke says, “ quasi agnum hipo committere ad devorandum.” I have thus far cited no authority; it seems to me that none can be necessary beyond an appeal to the moral sense. '
It is contended by the appellants that there is not in the bill a sufficient allegation of fraud to justify the admission of evidence on that subject, and if there be a sufficient allegation, there is no evidence of fraud. The bill charges, that if the defendants should produce a receipt in full from the complainant, that such receipt was fraudulently and unjustly obtained. This is sufficient. The ground of the plaintiff’s claim was matter of contract, and he resorted to a court of equity because the written contract signed by Row- ■ land Hall was lost or destroyed ; the allegation of fraud was in anticipation of the defence contemplated, and it seems to me when thus set up, it need not be so full as if made the substantive ground of complaint. Had the plaintiff1 below been in "possession of the written contract, he might have sued in *631a court of law, and the question of fraud might have been enquired into in rebutting the defence.
Fraud is often the subject of enquiry in a court of lav? as well as in equity; there is this difference however, that at law fraud must be proved ; it must be what Lord Hardwicke calls dolus mains, actual fraud arising from facts and circumstances of imposition. At law, the contract of every man who is compos mentis, is binding and cannot be avoided in general without proof of actual fraud in obtaining it. Neither will a court of equity measure the extent of men’s understandings and say that there is an equitable incapacity where there is a legal capacity; yet if a weak man gives a bond for a pretended consideration, when in truth there was none or not near so much as is pretended, equity will relieve against it. (3 P. W. 130, 1.) Fraud is sometimes also apparent from the intrinsic nature of the contract. It may be such as no man in his senses and not under delusion would make, and such as no honest and fair man would accept, which is Lord Hardwicke’s second class of frauds; and his third is that which may be presumed from the circumstances and condition of the parties contracting. (2 Vessey, sen. 155, 6.)
This case partakes of both the two last classes of frauds, if not of the first. Here was a contract made which no sensible man not under delusion would make on the one hand, and which no man who had not lost all the consciousness of shame would accept on the other. One of the parties was a weak boy, the other a man of capacity, who may be presumed from the circumstances of this case, an artful intriguer in small matters. It was a contract made by an unsuspecting youth with a man in whom, from the connexion existing between them, he must have reposed confidence, and to whom he naturally looked for advice and protection. It is clearly a case, therefore, where from the nature of the transaction and the situation of the parties, fraud and imposition are to be presumed. (4 Cowen, 220.)
I am of opinion the decree of his honor the chancellor should be affirmed with costs.
*632Mr. Senator S. Allen also delivered an opinion in favor of an affirmance of the decree.
And this being the unanimous opinion of the court, the decree of the chancellor was accordingly affirmed, with-costs-to be paid by the appellants.